Exhibit 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “Agreement”) is entered into
as of September 26, 2013 by and among SILICON VALLEY BANK (“Bank”) and REAL
GOODS ENERGY TECH, INC., a Colorado corporation (“Real Goods Energy”), REAL
GOODS TRADING CORPORATION, a California corporation (“Real Goods Trading”), REAL
GOODS SYNDICATED, INC., a Delaware corporation (“Syndicated”) and ALTERIS
RENEWABLES, INC., a Delaware corporation (“Alteris” and together with Real Goods
Energy Real Goods Trading and Syndicated individually and collectively, jointly
and severally, the “Borrower”), and REAL GOODS SOLAR, INC., a Colorado
corporation (the “Secured Guarantor”, and together with each Borrower the
“Grantor”).

RECITALS

A. Bank has agreed to make certain advances of money and to extend certain
financial accommodations to, among others, Grantor (the “Loans”) in the amounts
and manner set forth in that certain Loan and Security Agreement, dated as of
December 19, 2011, as amended by a certain First Loan Modification Agreement,
dated as of August 28, 2012, as further amended by a certain Second Loan
Modification and Reinstatement Agreement, dated as of November 13, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2103 and as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of the date hereof (as the same may be further
amended, modified or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein are used as defined in the Loan Agreement). Bank
is willing to make the Loans to Grantor, but only upon the condition, among
others, that Grantor shall grant to Bank a security interest in certain
Copyrights, Trademarks, Patents, and Mask Works (as each term is described
below) to secure the obligations of Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:

1. Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);

2. Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;



--------------------------------------------------------------------------------

3. Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

4. All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

5. Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”);

6. All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

7. Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

8. All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

9. All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

10. All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Agreement, the Loan Agreement or
any of the other Loan Documents, or now or hereafter existing at law or in
equity, shall not preclude the simultaneous or later exercise by any person,
including Bank, of any or all other rights, powers or remedies.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

      GRANTOR: Address of Grantor:      

c/o Real Goods Energy Tech, Inc.

833 West South Boulder Road

   

REAL GOODS ENERGY TECH, INC.

 

Louisville, CO 80027     By:  

 /s/ Anthony M. Dipaolo

Attention: Anthony M. Dipaolo

E-mail: tony.dipaolo@realgoods.com

   

Name: Anthony M. Dipaolo

Title: Chief Financial Officer

REAL GOODS TRADING CORPORATION     REAL GOODS SYNDICATED, INC. By:  

 /s/ Anthony M. Dipaolo

    By:  

 /s/ Anthony M. Dipaolo

Name: Anthony M. Dipaolo

Title: Chief Financial Officer

   

Name: Anthony M. Dipaolo

Title: Chief Financial Officer

ALTERIS RENEWABLES, INC.     REAL GOODS SOLAR, INC. By:  

 /s/ Anthony M. Dipaolo

    By:  

 /s/ Anthony M. Dipaolo

Name: Anthony M. Dipaolo

Title: Chief Financial Officer

   

Name: Anthony M. Dipaolo

Title: Chief Financial Officer

      BANK: Address of Bank:     SILICON VALLEY BANK Silicon Valley Bank     By:
 

 /s/ Elisa Sun

2400 Hanover Street     Name: Elisa Sun Palo Alto, CA 94304     Title: Vice
President Attn: Ms. Elisa Sun       Fax: (650) 856-7879      
Email: esun@svb.com      



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

 

     Registration/    Registration/   

Registrant/Claimant

  

Type of Work

Description

Title of Work

  

Application

Number

  

Application

Date

         

Alternative Energy Sourcebook

Edited by John Schaeffer; with contributions from the friends and staff of Real
Goods Trading Corporation, 7th Ed.

   TX0003431772    10/13/92    John Schaeffer and
Real Goods Trading
Corporation    Text

Solar Living Sourcebook: the Complete Guide to Renewable Energy Technologies &
Sustainable Living

 

Variant Title: Alternative Energy Sourcebook: the Complete Guide to Renewable
Energy Technologies & Sustainable Living

 

Edited by John Schaeffer and the Real Goods staff, 8th Ed.

   TX0003667520    12/16/94    Real Goods Trading
Corporation    Text



--------------------------------------------------------------------------------

EXHIBIT B

Patents

 

Description

  

Registration/

Application

Number

  

Registration/

Application

Date

  

Registrant

None.

        



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

    

Registration/

Application

Number

  

Registration/

Application

Date

        Liens Recorded in the

Description

        

Registrant

  

U.S. Trademark Office

REAL GOODS    Reg. No. 1779356    6/29/93    Real Goods Trading Corporation   
None ALTERIS    Reg. No. 3944808    4/12/11    Alteris Renewables, Inc.    None
ALTERIS RENEWABLES    Reg. No. 3944809    4/12/11    Alteris Renewables, Inc.   
None THE ANSWER RISES
EVERY DAY    Reg. No. 3211319    2/20/07    Real Goods Energy Tech, Inc., as
successor in interest to Marin Solar, Inc.    None THE ANSWER RISES
EVERY DAY    Reg. No. 3211320    2/20/07    Real Goods Energy Tech, Inc., as
successor in interest to Marin Solar, Inc.    None OWN YOUR POWER    Reg. No.
3370014    1/15/08    Real Goods Energy Tech, Inc., as successor in interest to
Marin Solar, Inc.    None MARIN SOLAR    Reg. No. 3474639    7/29/08    Real
Goods Energy Tech, Inc., as successor in interest to Marin Solar, Inc.    None



--------------------------------------------------------------------------------

EXHIBIT D

Mask Works

 

Description

  

Registration/

Application

Number

  

Registration/

Application

Date

  

Registrant

None.

        